DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #410, 414 of Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 11 and 19 are objected to because of the following informalities:
Claims 10 and 19 comprise the incomplete limitation of, “…using the machine learning model to infer values for font properties of font families a plurality of additional rendered text images…” (lines 2-3 of claim 10 for example) of which the Examiner believes should instead read, “…using the machine learning model to infer values for font properties of font families for a plurality of additional rendered text images…” or the like.
Claim 11 comprises the typographical error of containing double colons in line 2 of the claim which reads, “…perform actions comprising::”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and more particularly, an abstract idea regarding mathematical concepts/relationships, without significantly more. The claim(s) recite(s) a method and a non-transitory computer-readable medium containing instructions that execute the method of performing an “inference” of font properties comprising generic processing steps of “obtaining” and “using” that solely utilize mathematical relationships to perform the “inference” of values.  This judicial exception is not integrated into a practical application because the claims simply utilize generic abstract processing terms such as “obtaining” and “using” without any explicit or even implicit “result” of such processing being realized. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because without any type of “output” or further processing to produce some sort of “result” (note, an “inference” of values is still seen as “abstract”) allows for the interpretation that there is no additional elements that are sufficient to amount to significantly more than simply an abstract idea.  Note, claims 4-10 and 14-19 recite various limitations that expand upon the limitations of the independent claims 1 and 11 in ways that actually produce resultant output/data/further processing based upon the “inferred” values and thus are sufficient under 35 USC 101 and are therefore NOT included in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 9, 11-13, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent 9,875,429).
In reference to claim 1, Wang et al. discloses a computer-implemented method for inference of font properties based on rendered text (see column 1, lines 37-41, 46-49, column 4, lines 6-30, column 5, lines 20-47 and Figures 1, 3 and 9 wherein Wang et al. discloses a font recognition and similarity determination system that utilizes a trained model to derive font attributes.  Wang et al. discloses the system implemented via a computing device comprising a variety of hardware including a processor and memory.), the computer-implemented method comprising:
obtaining a rendered text image of text in a document (see column 4, lines 45-57, columns 12-13, lines 60-3, #114, 118, 128 of Figures 1 and 8 wherein Wang et al. discloses the system obtaining an image via user interaction of a user interface.  Wang et al. discloses the image including a variety of different objects such as text, shapes or other visual objects.);
obtaining a machine learning model trained to infer values for a plurality of font properties based on rendered text images (see column 3, lines 9-11, column 5, lines 20-47, column 12, lines 60-62, #900-908, 910 of Figure 9, #1260, 1208, 1210 of Figure 12 wherein Wang et al. discloses that after the system trains a model for font similarity using font attributes and a plurality of training images of rendered text, the model is obtained.  Wang et al. also explicitly discloses the training and usage of training data to be performed via a machine learning e.g. a convolutional neural network.); and
using the machine learning model to infer values for font properties of a font family of the rendered text (see column 5, lines 34-47, columns 12-13, lines 60-3, column 18, lines 26-52 and #912-914 of Figure 9, #1208, 1210 of Figure 12 wherein Wang et al. discloses determining font similarity and recognition using the model, the process which determines font attributes such as weights and italics/regular and categorical or family attributes such as serif versus sans-serif.).
In reference to claim 2 and 12, Wang et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Since Wang et al. discloses the text images obtained via a user interface which is displayed on a display device and further that the computing device is connected via over a network including services provided over the Internet (see at least column 4, lines 45-65, column 21, lines 42-51 and Figure 1), the Examiner interprets the received text image data in Wang et al. at least inherently obtained via a “web browser rendering of text on a web site.”
In reference to claim 3 and 13, Wang et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Wang et al. discloses determining font similarity and recognition using the model, the process which determines font attributes such as weights and italics/regular and categorical or family attributes such as serif versus sans-serif (see column 5, lines 34-47, columns 12-13, lines 60-3, column 18, lines 26-52 and #912-914 of Figure 9, #1208, 1210 of Figure 12).  Note, the Examiner points to the language in the claim of “one or more” which requires solely “one” of listed “font properties” by the prior art.
In reference to claims 5 and 15, Wang et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Wang et al. also discloses the invention performing a training phase in which the model is generated (see at least column 7, lines 30-47).  Wang et al. discloses the training the model using image training sets of which can be synthetic images comprising fonts or fonts from “real” images that are not synthetically generated (see column 7, lines 44-53 and column 8, lines 14-19).  Wang et al. lastly discloses the training samples organized in labeled tuples of x, x, y (see column 16, lines 4-14).
In reference to claim 8, Wang et al. discloses all of the claim limitations as applied to claim 1 above.  Wang et al. further discloses a training set generation module performing preprocessing upon training image sets which includes automatically adding random perturbations to the images (see column 7, lines 44-52).  Wang et al. discloses performing such preprocessing in order to make the training data sets more diversified and more robust to noise (see column 7, lines 53-56).  Again, Wang et al. then discloses utilizing such training sets in training the model (see at least column 7, lines 30-47).  Note, it is clear that the “priming” element of claim is equivalent to Wang et al.’s adding of perturbations to image data sets and then using such modified training sets in the training of the model, which is again further utilized in the font similarity techniques as discussed by Wang et al..
In reference to claims 9 and 18, Wang et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Wang et al. explicitly discloses an example output of the processing for font similarity in which similar fonts of which have been determined similar are output via a user interface (see column 13, lines 4-9).  Wang et al. explicitly discloses the at list of fonts that are similar, but as seen in Figure 10, can be of different font families is output (see column 13, lines 7-18 and Figure 10).
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 1, claim 11 further recites, “A non-transitory computer-readable storage medium containing instructions that when executed by a computer processor perform actions…”   Wang et al. discloses the system implemented via a computing device comprising a variety of hardware including a processor and memory holding instructions that are executed (see column 4, lines 12-35).
In reference to claim 20, Wang et al. discloses a computer-implemented method for inference of font properties (see column 1, lines 37-41, 46-49, column 4, lines 6-30, column 5, lines 20-47 and Figures 1, 3 and 9 wherein Wang et al. discloses a font recognition and similarity determination system that utilizes a trained model to derive font attributes.  Wang et al. discloses the system implemented via a computing device comprising a variety of hardware including a processor and memory.), the computer-implemented method comprising:
obtaining design metadata font properties of text in a document (see column 5, lines 34-38, column 15, lines 43-47 and #1202 of Figure 12 wherein Wang et al. discloses extracting font attributes from metadata.);
obtaining a machine learning model trained to infer values for a plurality of font properties based on design metadata font properties (see column 3, lines 9-11, column 5, lines 20-47, column 12, lines 60-62, #900-908, 910 of Figure 9, #1260, 1208, 1210 of Figure 12 wherein Wang et al. discloses that after the system trains a model for font similarity using font attributes derived from the metadata and a plurality of training images of rendered text, the model is obtained.  Wang et al. also explicitly discloses the training and usage of training data to be performed via a machine learning e.g. a convolutional neural network.); and
using the machine learning model to infer values for font properties of a font family specified by the design metadata font properties, the inferred font properties not included in the obtained design metadata font properties (see column 5, lines 34-47, columns 12-13, lines 60-18, column 18, lines 26-52 and #912-914 of Figure 9, #1208, Figure 10, #1210 of Figure 12 wherein Wang et al. discloses determining font similarity and recognition using the model, the process which determines font attributes such as weights and italics/regular and categorical or family attributes such as serif versus sans-serif.  Wang et al. explicitly discloses an example output of the processing for font similarity in which similar fonts of which have been determined similar are output via a user interface.  Wang et al. explicitly discloses the at list of fonts that are similar, but as seen in Figure 10, can be of different font families is output, or in other words, the output can include font properties “not included in the obtained design metadata font properties.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 9,875,429) and Wang et al. (U.S. Patent 10,891,476) (known herein as Wang II).
In reference to claims 4 and 14, Wang et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Wang et al. also discloses the invention performing a training phase in which the model is generated (see at least column 7, lines 30-47).  Wang et al. also discloses the machine learning of the invention performed via a convolutional neural network (see column 3, lines 9-11).  Wang et al. does not however explicitly disclose the neural network having custom twistor convolutional layers substantially providing textual rotational invariance.  Wang II discloses a method, system and neural network for identifying a direction of a document (see column 1, lines 20-22).  Wang II discloses the neural network specifically as a convolutional neural network which receives a text from a document and determines a direction of the text (see column 3, lines 22-43).  Wang II discloses the network comprising multiple layers some of which are rotating layers which rotates text and outputs the rotated text to a further convolutional pooling part (see column 5, lines 24-50 and Figure 3).  Wang II also discloses the network further comprising an inversing layer which reverses the order of elements in the text (see column 5, lines 63-65 and Figure 3).  Note, it is clear that the rotating and inverse layers of Wang II’s convolutional neural network processing is equivalent to Applicant’s “custom twistor convolutional layers providing textual rotational invariance” since Wang II’s processing is meant to more easily recognize direction of text no matter the initial orientation (see column 2, lines 1-4, 19-22 of Wang II).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the neural network rotational layer type processing techniques of Wang II with the machine learned font similarity determination techniques of Wang et al. in order to better conform input image data using automatic detection and manipulations (see at least column 1 lines, 25-30 and column 2, lines 19-21 of Wang II) thereby leading to overall higher accuracy for the machine learned results.

Allowable Subject Matter
Claims 6-7, 10, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/29/22